Citation Nr: 0116892	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for vertigo and dizziness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to January 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Newark, New Jersey.

In connection with his appeal the veteran testified at a 
Travel Board hearing in March 2001.  A transcript of the 
hearing is associated with the claims file.  The veteran has 
waived initial RO consideration of additional information 
submitted at the time of his hearing.  See 
38 C.F.R. § 20.1304(c) (2000).


FINDING OF FACT

Vertigo and dizziness are not attributable to the veteran's 
period of service.   


CONCLUSION OF LAW

The veteran's vertigo and dizziness was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991), 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in April 2000 which informed him of the evidence 
necessary to substantiate his claim and provided him with an 
opportunity to submit additional evidence.  The veteran was 
provided VA examinations responsive to the rating criteria 
and his private medical records were considered in 
ascertaining his entitlement to his claim.  

In this instance, the veteran was asked by the Board Member 
at his March 2001 personal hearing if he was aware of the 
existence of any additional documentation that would be 
helpful to his claim.  The veteran and his representative 
identified a statement from Dr. Sweeney dated in February 
2001, which has subsequently been received and reviewed by 
the Board.  Thus, the Board finds that VA's duty to provide 
him with notice and assist him with the development of his 
claim has been satisfied, and that the instant claim is ready 
for appellate adjudication.

Factual Background

Service medical records do not indicate any in-service 
treatment or diagnosis of vertigo or dizziness.  During the 
veteran's separation examination in November 1976, the 
veteran reported that he had never had dizziness or fainting 
spells. 

In February 1995, the veteran was treated by Dr. Waronker for 
complaints of dizziness.  An August 1997 report from Dr. 
Brait shows that the veteran had symptoms of fatigue, 
dizziness, decreased grip, diaphoresis with slight exertion, 
and probably vertigo for the preceding six weeks.  The 
physician opined that these symptoms might suggest some 
underlying infectious process, but could not provide a 
diagnosis at that time.  An MRI report dated in August 1997 
indicated the brain was normal.  In VA outpatient treatment 
records dated in September 1997, the veteran complained of 
dizziness, vertigo and blackouts during the preceding eight 
weeks.  He stated that he experienced a flushing sensation in 
his head and chest when lying supine.  He also reported 
diaphoresis on slight exertion and a feeling his arms were 
weak.  The impression was dizziness of unknown etiology. 

The veteran reported for a VA examination in October 1997.  
He reported experiencing lapses of awareness without loss of 
consciousness.  He complained of ringing of the ears and 
dizziness, that at times, became severe and incapacitating.  

The veteran had a neurology follow-up in December 1997 during 
which he complained of constant vertigo, nausea, and blurry 
vision.  The examiner's impression was that the persistent 
sensations of vertigo and nausea were unresolved and the 
etiology unclear.  He noted that the veteran was a helicopter 
crew chief 20 years ago and "these symptoms suggest a 
sensation associated with that experience."  He further 
stated that the veteran's hearing loss "suggests possible 
pathology in the ear due to excessive noise, and middle ear 
pathology could explain the nausea and vertigo.  There is no 
position association." 

The veteran reported for a neurology follow-up in February 
1998 complaining of dizziness and vertigo.  He reported eight 
episodes of vertigo since his last visit.  The examiner's 
impression was persistent dizziness and vertigo, with 
sweating.  The brain MRI was normal.  The differential 
diagnosis included pheochromocytoma and benign positional 
vertigo.        

During a VA examination in September 1999, the veteran 
reported a bilateral hearing loss and that he was 
experiencing vertigo once a day and was receiving treatment 
for the condition.  The examiner's diagnosis was as follows:  
"The consolation of symptoms of vertigo, fluctuating hearing 
loss, and aural fullness, as well as the time course of the 
patient's vertigo, which last for ten to 30 minutes at a 
time, and is episodic points to a diagnosis of Meniere's 
disease rather then noise induced hearing loss."  He 
concluded that it was more likely than not that the veteran's 
hearing loss was due to his chronic Meniere's disease rather 
than from noise exposure in service.  

A VA audio progress note dated in August 2000 showed that the 
veteran was complaining of dizziness once a day with some 
nausea.  The note also contained decibel levels of specific 
model helicopters the veteran reportedly had contact with 
while in service.  The note also gave the noise exposure 
limitations for the human ear as set by the Occupational 
Safety and Health Administration (OSHA).  

In a statement dated in February 2001, Dr. Sweeney, a VA 
physician who had treated the veteran, quoted verbatim, 
without comment, the impression of Dr. Bucurescu from the 
December 1997 VA examination.  The remainder of Dr. Sweeney's 
statement does not pertain to the veteran's complaints of 
dizziness or vertigo.

The veteran testified at a Travel Board hearing in March 
2001.  He described his current symptoms of vertigo and his 
contentions that his current condition is service-related 
because of his exposure to extremely loud helicopter engines 
and blades on an average of six to eight hours a day.

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In any case, a successful claim for service-connection 
requires that there be evidence which establishes that the 
claimant currently has the claimed disability.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings of a diagnosis including the word 
"chronic".  A continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  38 
C.F.R. §§ 3.303(b), 3.309.  When a disease was not initially 
manifested during service the appellant may establish the 
"required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service. See 38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).

Analysis

The veteran's service medical records do not indicate any in-
service treatment or diagnosis of vertigo or dizziness.  
During the veteran's separation examination in November 1976, 
the veteran reported that he had never had dizziness or 
fainting spells.  The veteran did not seek treatment for 
vertigo or dizziness until February 1995, some 18 years after 
his discharge from active service.  Although he presented 
some testimony that he may have had vertigo during service, 
his post service statements advanced in support of a claim 
for monetary benefits are far less probative than his 
inservice denial of such manifestations.  It is also noted 
that when he started to seek treatment, he reported a 
relatively recent onset rather than an inservice onset.  His 
initial statements for treatment purposes are highly 
probative.  The preponderance of the credible evidence 
establishes that the veteran did not have vertigo during 
service and did not have continuity of symptomatology.

However, service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Since the 
veteran's current condition was not initially manifested 
during service, he may establish the required nexus for 
service connection by evidence demonstrating a medical 
relationship between the current disability and the service.  
See 38 U.S.C.A. 
§ 1113(b) (West 1991); 38 C.F.R. § 3.303(d); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

The Board finds the September 1999 to be the most probative 
piece of evidence.  In his report, the examiner opined that 
the "consolation of symptoms of vertigo, fluctuating hearing 
loss, and aural fullness, as well as the time course of the 
patient's vertigo, which last for ten to 30 minutes at a 
time, and is episodic points to a diagnosis of Meniere's 
disease rather then noise induced hearing loss."  He 
concluded that it was more likely than not that the veteran's 
hearing loss was due to his chronic Meniere's disease rather 
than from noise exposure in service.  

The December 1997 examination is insufficient to establish 
the required nexus for service connection because this 
evidence fails to demonstrate a medical relationship between 
the veteran's current vertigo and dizziness and his 
experiences in service.  The examiner raises a possibility of 
a relationship to service.  However, the examiner notes that 
the etiology is unclear.  We find that the 1997 statement is 
equivocal and of less probative value than the more detailed 
1999 opinion.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
ORDER

Service connection for vertigo and dizziness is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeal

 

